UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CHARLES W. CROSSMAN, JR.,             
               Plaintiff-Appellant,
                v.
MEDIA GENERAL, INC.; MEDIA                    No. 00-1762
GENERAL SHORT TERM DISABILITY
INCOME PLAN; MEDIA GENERAL LONG
TERM DISABILITY PLAN,
              Defendants-Appellees.
                                      
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                James R. Spencer, District Judge.
                         (CA-99-681-3)

                     Argued: April 2, 2001

                     Decided: May 15, 2001

       Before MOTZ and GREGORY, Circuit Judges, and
   Frederic N. SMALKIN, United States District Judge for the
           District of Maryland, sitting by designation.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: John Bertram Mann, LEVIN, MANN & HALLIGAN,
Richmond, Virginia, for Appellant. Steven David Brown, WIL-
LIAMS, MULLEN, CLARK & DOBBINS, P.C., Richmond, Vir-
2                 CROSSMAN v. MEDIA GENERAL, INC.
ginia, for Appellees. ON BRIEF: Sean M. Gibbons, WILLIAMS,
MULLEN, CLARK & DOBBINS, P.C., Richmond, Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   This is an appeal from a decision of the District Court granting
judgment in favor of an ERISA (Employee Retirement Income Secur-
ity Act of 1974, 29 U.S.C. §§ 1001-1461) plan administrator against
a plan disability claimant. For the reasons stated below, we affirm the
decision of the District Court.

   The facts peculiar to this case are largely undisputed, and we state
them as stipulated or as found by the District Court in the absence of
stipulation.

   The appellant, Charles Crossman, was, from 1973 until October 26,
1996, an employee of Media General, serving as a mechanic and pilot
in the company’s flight department. He held a commercial pilot’s
license, which allowed him to receive compensation for acting as a
pilot in command of aircraft, including the company-owned aircraft,
but only when he was in possession of a valid medical certificate
issued by an Aviation Medical Examiner (AME) pursuant to Part 67,
14 C.F.R. See 14 C.F.R. (FAR (Federal Aviation Regulation)) section
61.3(c) (2000). Mr. Crossman experienced some chest discomfort in
mid-July, 1996, and consulted his family physician (not an AME) on
July 19, 1996. His doctor recommended a standard (non-thallium)
coronary stress test, which was performed on July 29, 1996, and
which yielded a result that the District Court termed "suspicious and
abnormal."
                   CROSSMAN v. MEDIA GENERAL, INC.                       3
   Meanwhile, quite apart from — and with no knowledge of — Mr.
Crossman’s medical problems, Media General decided to do away
with its flight department, giving Mr. Crossman notice of that fact on
August 5, 1996, in a letter that outlined the company’s plans to sell
the company aircraft in favor of leasing from Executive Jet (essen-
tially a time-sharing arrangement). Mr. Crossman was asked to stay
on as an employee until November 30, 1996, "to fly our folks as in
the past" and "to fly [the plane] on demonstration flights" for prospec-
tive purchasers. In the event, the plane was sold, and the flight depart-
ment liquidated, as of October 25, 1996.

   On August 19, 1996, Mr. Crossman underwent coronary vessel
angiography, which, as later summarized by Senior AME Dr. Hud-
son, showed "significant coronary artery disease in 2 vessels, the most
significant being the R Coronary artery which is 85% blocked. The
L Anterior Descending artery is 50% blocked in one of its branches."

   The next day, Mr. Crossman sent his supervisor a memo stating his
understanding that he had three blocked arteries, his medical certifi-
cate had been revoked, and that he could no longer fly any aircraft.*

   Meanwhile, Mr. Crossman applied for both short-term and long-
term disability benefits under Media General’s self-administered
ERISA plan. At the time of his application, benefits under the long-
term plan were funded through a Voluntary Employee Beneficiary
Association ("VEBA") Trust. (Later, such benefits became payable
out of the company’s general assets.) Mr. Crossman’s applications for
both short-term and long-term disability benefits were denied both
initially and on reconsideration, and this suit followed.

  The threshold issue in this case, like all ERISA cases, is to deter-
mine the appropriate standard of judicial review of the plan adminis-

   *In fact, however, his medical certificate was not formally revoked or
suspended at that point, but remained in force until formally suspended
by Dr. Hudson on November 29, 1996. Mr. Crossman was nonetheless
prohibited from exercising the privileges of his pilot’s license on account
of his known medical deficiency, under FAR § 61.53(a)(1). The parties
have stipulated, though, that the prohibition on Mr. Crossman’s acting as
pilot in command was, or became, permanent.
4                 CROSSMAN v. MEDIA GENERAL, INC.
trator’s decision. The issue of what standard of review should be
employed by the District Court is, of course, an issue of law over
which we exercise de novo review. Myles Lumber Co. v. CNA Finan-
cial Corp., 233 F.3d 821, 823 (4th Cir. 2000).

   The District Court decided to employ a deferential standard of
review, determining that the plan, though self-funded by the time of
trial, was, at the time of the challenged denial of benefits, governed
by the terms of the VEBA Trust, making it more akin to one adminis-
tered by a disinterested administrator than a self-funded one. The
VEBA Trust, as funded at the time of the Crossman claim, contained
over $300,000 that could only be used to pay disability claims and for
plan administration purposes. Given the existence of the VEBA Trust,
the District Court did not err in treating the plan administrator’s dis-
cretionary decision (and there is no contention that the decision was
not discretionary under the plan’s language) with deference under the
law of this Circuit, in view of the absence at that time of a direct ben-
efit to the company from denying a claim. See, e.g., Ellis v. Metropol-
itan Life Ins. Co., 126 F.3d 228 (4th Cir. 1997). Even accepting the
appellant’s argument that the plan administrator here was not totally
disinterested simply because of the VEBA trust, any modification
thereby of the degree of judicial deference due to the plan administra-
tor’s decision in this case, see Ellis, 126 F.3d at 233, would not, we
believe, have made any difference in the district court’s analysis, nor
does it in ours.

   Although the initial and final decisions in this case denying long-
term benefits were not models of strict compliance with ERISA’s pro-
cedural requirements, strict compliance is not the appropriate stan-
dard. What is required is "substantial compliance," a question for the
court to decide. See Brogan v. Holland, 105 F.3d 158, 165 (4th Cir.
1997). Here, both the initial denial decision (Mr. Tosh’s letter of April
22, 1997) and the final denial decision (Mr. Tosh’s letter of August
19, 1997) adequately referred to the provisions of the plan under
which the decisions were made, and, although they did not inform the
employee of the steps needed to obtain further review, there was no
prejudice therefrom, as the present claims were properly preserved for
both administrative and judicial review. Similarly, the Court does not
view the absence of formal, written delegations of authority to Mr.
                  CROSSMAN v. MEDIA GENERAL, INC.                      5
Tosh to be in substantial disregard of ERISA’s requirements, as
everyone involved recognized him as the decision-maker.

  Turning to the substance of the benefit denials, there is no serious
question raised as to the denial of short-term benefits, as the District
Court found, and the appellant does not contest, that in order to obtain
short-term benefits, the employee must have been "absent from work"
due to his or her medical problem, and Mr. Crossman was physically
present for work — though he did not fly — during the relevant time
period.

   That same factor — Mr. Crossman’s physical presence at work
until the bitter end of the flight department on October 25, 1996 —
is highly significant in reference to his quest for long-term disability
benefits, as well, for, up until the end of October (his claims for both
short and long-term disability benefits having been submitted in early
October), Mr. Crossman continued to report for work in the flight
department, where he performed such duties (as so found by the Dis-
trict Court) as "cancel[ling] credit cards, providing notification
regarding the closing down of the flight department, reviewing files,
breaking down equipment and answering the flight department tele-
phone." The District Court found that those duties were within Mr.
Crossman’s customary duties as per his job description.

   Resort to Mr. Crossman’s 1994 job description shows that 70% of
his duties involved actual flight, which required a medical certificate,
while the remaining 30%, such as obtaining weather conditions (pre-
flight), preparing and reviewing weight and balance calculations,
making hotel and ground transportation reservations for the flight
crew, and preparing paperwork for flight operations, though custom-
arily performed by a pilot, could be performed by anyone with the
necessary aeronautical skill and/or general business experience.
(Indeed, in the case of scheduled carriers, weather data gathering and
flight planning is typically done by a non-flying aircraft dispatcher.
See FAR Part 65, subpart C.)

   Turning to the final denial of long-term benefits, the decision of the
plan administrator rested, inter alia, upon his interpretation of the
plan language defining a long-term disability. That language, in perti-
nent part, provides that disability "means the inability of a Participant
6                  CROSSMAN v. MEDIA GENERAL, INC.
to perform all of the customary duties of his position with the Com-
pany as a result of . . . disease. . . ." (Emphasis added.)

   The plan administrator took the position that, because Mr. Cross-
man could, and, indeed, did perform some of his duties in the flight
department up until its closing without hindrance from his coronary
artery disease, he was not thereby precluded from performing "all" of
the customary duties of his position.

   The appellant contends that the plan administrator simply misread
the plan language, which should be interpreted just the opposite way,
viz., that an employee is disabled if he is unable to perform any of the
customary duties of his position with the company.

   We cannot say that the plan administrator abused his discretion by
giving the plan language its plain meaning. If the plan had meant "all
of the customary duties" to mean "any of the customary duties," it
could and would have said so. Here, where the pilot’s customary
duties included both flying and non-flying activities, the fact that he
could — and did — continue to perform non-flying duties up until the
abolition of his position for non-disability connected reasons pre-
cludes this Court from concluding that the plan administrator abused
his discretion in interpreting and applying the plan language. The
Court rejects the appellant’s invitation to give determinative weight
to the omission of the complete phrase "all of the customary duties"
in the July 24, 1995, notice to plan participants issued when the cur-
rent definition of long-term disability was adopted. In that notice, plan
participants were told, inter alia, that the "definition of disability has
been changed to mean the inability of a participant to perform the
duties of his regular occupation with the company due to illness or
injury." Where there is a conflict between the language of a plan and
its summary description, the plan language must control, so long as
there has been no detrimental reliance on, or other prejudice to the
applicant arising from, the summary description. Martin v. Blue Cross
and Blue Shield of Virginia, Inc., 115 F.3d 1201, 1204 (4th Cir.
1997). Here, Mr. Crossman cannot make out the required level of reli-
ance on, or other prejudice (for example, refraining from obtaining
other professional pilot insurance against loss of medical certification)
from, the language used in the summary description.
               CROSSMAN v. MEDIA GENERAL, INC.           7
Thus, the decision of the District Court is

                                                 AFFIRMED.